Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 12 – 19 (renumbered 1 – 8) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 12/29/2020 have been fully considered. Applicant’s arguments have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 12, 15, 18 and 19 are therefore allowable.
The prior arts of record fail to teach a method performed by a terminal apparatus to communicate with a base station apparatus by receiving a radio resource control (RRC) information indicating whether an uplink transmission without an uplink grant in downlink control information (DCI) is supported or not, wherein the RRC information includes a time domain allocation, indicating a start symbol and a number of consecutive symbols; and the terminal apparatus transmits uplink data via a physical uplink shared channel (PUSCH) based on the time domain allocation without a detection of an uplink grant in the DCI, as substantially described in the independent claims 12 and 18. The claims further describe that terminal apparatus receives a 
The prior arts of record fail to teach a method performed by a base station apparatus to communicate with a terminal apparatus by transmitting a radio resource control (RRC) information indicating whether an uplink transmission without an uplink grant in downlink control information (DCI) is supported or not, wherein the RRC information includes a time domain allocation, indicating a start symbol and a number of consecutive symbols; and the base station apparatus receives uplink data via a physical uplink shared channel (PUSCH) based on the time domain allocation without a detection of an uplink grant in the DCI, as substantially described in the independent claims 15 and 19. The claims further describe that base station apparatus transmits a physical downlink control channel (PDCCH) with the DCI and receives an uplink signal via the PUSCH. 
The claims are novel over the prior arts in terms of entirety of the claims. Claims 13 – 14 depend on claim 12; and claims 16 – 17 depend on claim 15. Therefore, dependent claims 13 – 14, 16 – 17 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474